15 F.3d 1160
145 L.R.R.M. (BNA) 2576
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.PLUMBERS LOCAL UNION NO. 519, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 92-1205.
United States Court of Appeals, District of Columbia Circuit.
Feb. 1, 1994.

1
Board Case No. 12-CB-3338.

ORDER ENFORCED
CONSENT JUDGMENT

2
THIS CAUSE was submitted on a petition for review by Plumbers Local Union No. 519, and a cross-application of the National Labor Relations Board for enforcement of its order issued on March 24, 1992, against Plumbers Local Union No. 519, its officers, agents, and representatives, and known upon its records as Case No. 12-CB-3338;  and the Petitioner and the Board having advised this Court of their desire to dispose of this matter by entry of a judgment enforcing the Board's order;


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the said order of the Board be and the same is hereby enforced;  and that the Petitioner, Plumbers Local Union No. 519, its officers, agents, and representatives, abide by and perform the directions of the Board in said order contained.


4
Mandate shall issue forthwith.


5
/s/ Harry T. Edwards


6
Judge, United States Court of Appeals for the District of Columbia Circuit


7
/s/ Laurence H. Silberman


8
Judge, United States Court of Appeals for the District of Columbia Circuit


9
/s/ Karen LeCraft Henderson


10
Judge, United States Court of Appeals for the District of Columbia Circuit